Citation Nr: 0912793	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  99-04 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with chronic lumbar strain, claimed as a back 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Dr. C. N. Bash


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The veteran had active service from August 1956 to January 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO determined 
that the veteran had not submitted new and material evidence 
sufficient to reopen his previously denied claim for service 
connection for a back disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2005 decision, the Board determined that new and 
material evidence had been submitted and reopened and 
remanded the claim for additional development, including 
providing the Veteran with a VA examination.  In August 2007, 
the Board denied of the Veteran's claim.  The Veteran 
appealed to the Court of Appeals for Veterans Claims (Court).  
By order issued in the August 2007, the Court vacated the 
Board's decision pursuant to a Joint Motion for Remand.

In the Joint Motion for Remand, the parties agreed that the 
May 2006 VA examination report did not comply with the 
Board's March 2005 remand instructions.  As such, the Board 
has no discretion and must remand this matter for compliance 
with the Court's August 2007 order granting the parties' 
Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 
414, 425 (2006) (holding that the duty to ensure compliance 
with the Court's order extends to the terms of the agreement 
struck by the parties that forms the basis of the joint 
motion to remand). 

In addition, the Board notes that, in the August 2007 
decision, it was found that the evidence was in equipoise as 
to the incurrence of an in-service back injury (although this 
decision has been vacated).  When, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  There are no service treatment records available 
regarding the claimed in-service back injury.  However, the 
Veteran has clearly and consistently reported that he injured 
his back in the second week of May 1957 and was hospitalized 
for two weeks at Fort Belvoir in Virginia.  In support of his 
claim, he has submitted a buddy statement that corroborates 
his testimony as to the time and cause of the injury, and as 
to the Veteran's hospitalization thereafter.  The Board finds 
no reason to find either statement to be incompetent or 
incredible and it, therefore, raises a reasonable doubt as to 
the incurrence of a back injury in service.  Resolving 
reasonable doubt in the Veteran's favor, the Board concedes 
the incurrence of a back injury in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination.  The examiner should render an 
opinion as to whether it is at least as likely as 
not (that is, a probability of 50 percent or 
better) that the Veteran's current back disability 
is related to the Veteran's back injury incurred 
in service in May 1957.  The Board notes that the 
examiner should not dismiss the Veteran's reported 
history of an in-service back injury simply 
because there is no evidence of in-service 
treatment as the service treatment records are 
unavailable for review.  In addition, the examiner 
must specifically acknowledge and discuss the 
Veteran's report of a continuity of symptomatology 
since service.  The examiner should also comment 
on the clinical significance of the post service 
back injuries in 1964 and 1967 as they relate to 
the current disability.

If the examiner's opinion is unfavorable to the 
Veteran's claim, the examiner should provide a 
complete rationale for his opinion, including 
discussing all contrary evidence, especially the 
February 2005 independent medical examination 
report and testimony of Dr. C. N. Bash, as well as 
the assembled records, in a legible report.

2.  After completing the above development, the 
veteran's claim should be readjudicated.  If such 
action does not resolve the claim, a Supplemental 
Statement of the Case should be issued to the 
veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.  
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

